Name: Commission Implementing Regulation (EU) NoÃ 75/2013 of 25Ã January 2013 derogating from Regulation (EC) NoÃ 951/2006 as regards the application of representative prices and additional import duties for certain products in the sugar sector and repealing Implementing Regulation (EU) NoÃ 892/2012 fixing the representative prices and additional import duties for certain products in the sugar sector for the 2012/2013 marketing year
 Type: Implementing Regulation
 Subject Matter: agricultural policy;  prices;  trade;  beverages and sugar;  EU finance
 Date Published: nan

 26.1.2013 EN Official Journal of the European Union L 26/19 COMMISSION IMPLEMENTING REGULATION (EU) No 75/2013 of 25 January 2013 derogating from Regulation (EC) No 951/2006 as regards the application of representative prices and additional import duties for certain products in the sugar sector and repealing Implementing Regulation (EU) No 892/2012 fixing the representative prices and additional import duties for certain products in the sugar sector for the 2012/2013 marketing year THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 1234/2007 of 22 October 2007 establishing a common organisation of agricultural markets and on specific provisions for certain agricultural products (Single CMO Regulation) (1), and in particular Article 143 in conjunction with Article 4 thereof, Whereas: (1) The representative prices and additional duties applicable to imports of white sugar, raw sugar and certain syrups have been fixed for the 2012/2013 marketing year by Commission Implementing Regulation (EU) No 892/2012 (2). (2) Article 141(2) of Regulation (EC) No 1234/2007 establishes that additional import duties are not be imposed where the imports are unlikely to disturb the Community market, or where the effects would be disproportionate to the intended objective. (3) For a significant period of time, sugar prices in the Union market have been far above the reference price and, based on current market forecast, it is not expected that the world market price of sugar would be reduced to such levels that, taking into account the current import tariff, the imports of sugar would disturb the EU sugar market in the absence of additional duties. Under these circumstances of relatively high world market prices, imports of sugar products covered by Article 36(1) of Commission Regulation (EC) No 951/2006 of 30 June 2006 laying down detailed rules for the implementation of Council Regulation (EC) No 318/2006 as regards trade with third countries in the sugar sector (3) are not likely to disturb the Union market and consequently no additional duties on these imports should be imposed. Taking into account the fundamentals of the world and Union sugar markets, this situation is unlikely to change significantly for the next two marketing years, i.e. till the end of the Union quota regime.The Commission monitors constantly the sugar market and shall take any appropriate measures if necessary. (4) As long as additional duties are not imposed, there is no need to fix the representative prices which are used to calculate them. (5) It is then appropriate to derogate from the application of Article 36 of Regulation (EC) No 951/2006 until the end of the marketing year 2014/2015. (6) Implementing Regulation (EU) No 892/2012 should therefore be repealed. (7) The Management Committee for the Common Organisation of Agricultural Markets has not delivered an opinion within the time limit set by its Chair, HAS ADOPTED THIS REGULATION: Article 1 By way of derogation from Article 36 of Regulation (EC) No 951/2006, the additional import duties shall not be applied to the products referred to in that Article until 30 September 2015. Article 2 Implementing Regulation (EU) No 892/2012 is repealed. However, it shall remain applicable to additional duties imposed before the entering into force of the present Regulation. Article 3 This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 25 January 2013. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 299, 16.11.2007, p. 1. (2) OJ L 263, 28.9.2012, p. 37. (3) OJ L 178, 1.7.2006, p. 24.